Citation Nr: 1028571	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-19 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota
 
 
THE ISSUES
 
1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United 
States
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1964 to 
September 1968.
This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2008 rating decision the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota, which-in 
pertinent part, denied the benefits sought.
 
The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the document below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
 
 
FINDING OF FACT
 
The preponderance of the most probative evidence is against 
finding that a bilateral hearing loss is related to a in-service 
noise exposure.
 
 
CONCLUSION OF LAW
 
A bilateral hearing loss was not incurred or aggravated 
inservice, and a sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a), 3.385 (2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in August 2007 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to obtain, 
and how disability ratings and effective dates are assigned in 
the event service connection is granted.  The Board finds the 
letter fully content-compliant.  See 38 C.F.R. § 3.159(b)(1).
 
VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 
38 C.F.R. § 3.159(c).  There is no assertion by the Veteran or 
his representative that any requested or identified evidence was 
not obtained.  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects the 
fairness of this adjudication.  As a result, the Board may 
address the merits of the appeal.
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulation
 
Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).
 
Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disorder shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disorder during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309(a).
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  
 
For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.
 
Analysis
 
The Veteran asserts that he has a hearing loss due to noise 
exposure during his active service, primarily as a result of his 
duties with and around large artillery pieces, to include service 
in Vietnam.  Service treatment records corroborate the nature of 
Veteran's service, to include service in the artillery.  Service 
personnel records verify the appellant's participation in combat, 
to include service with a mortar battery.  As set forth below, 
however, this is not a deciding factor.
 
At the appellant's May 1964 enlistment examination an 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows (following conversion to ISO units):
 

 



 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
20
15
15
X
-5
LEFT
30
10
5
 X
0
 
Speech recognition studies were not recorded.
 
At his September 1968 separation examination pure tone 
thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
10
5
10
5
5
LEFT
10
5
5
5
5
 
Speech recognition studies were not recorded.  
  
The 1968 results demonstrate that the Veteran's hearing was 
clinically "better" than it was at enlistment.  Indeed, those 
results show, and the January 2008 audiologist confirmed, that 
the appellant's hearing was normal at separation for VA rating 
purposes.  See 38 C.F.R. § 3.385.  

In addition to his in-service exposure, the Veteran reports 
difficulty discriminating speech in loud surroundings, and he a 
post-service history of noise exposure working in trucking for 11 
years.  At the January 2008 VA examination the appellant's 
hearing revealed evidence of a sensorineural hearing loss 
bilaterally.  Significantly, however, the examiner opined that in 
light of the Veteran's clinically normal hearing at separation, 
it was not likely that his current hearing loss was related to 
his in-service noise exposure.
 
The RO requested additional clarification by the examiner.  The 
January 2009 addendum notes the examiner observed that the 
Veteran's audiogram at the time of discharge indicated his 
hearing status was well within normal limits.  There were no 
standard threshold shifts observed in either ear.  Thus, the 
examiner noted there was no change to his 2008 opinion.
 
The Veteran asserts that he believes in-service noise exposure is 
the reason for his current hearing loss because he was not 
provided adequate hearing protection in service.  The Veteran is 
competent to provide evidence that he has difficulty hearing, and 
to share his opinion that his hearing is not as acute as it was 
at the time of his separation from service.  38 C.F.R. 
§ 3.159(a)(2).  The Board finds, however, that determining 
whether a particular type of hearing loss, i.e., sensorineural, 
is linked with in-service, rather than post-service, noise 
exposure, is beyond the capability of a layperson.  Jandreau. 

The Veteran's hearing loss was normal at separation.  The Veteran 
does not dispute post-service noise exposure.  The examiner 
analyzed not only the fact the Veteran has a current hearing loss 
but also the type,  The examiner opined that the loss was more 
likely due to post-service noise exposure.  The Board affords 
greater weight to the opinion of the trained professional.  There 
is no evidence a sensorineural hearing loss was manifested to a 
compensable degree within one year of his separation from active 
service.  As a result, the Board finds the preponderance of the 
evidence is against the claim on both a presumptive and direct 
basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).
 
 
ORDER
 
Entitlement to service connection for bilateral hearing loss is 
denied.
 
 


REMAND
 
The January 2008 examination report notes the Veteran reported he 
started experiencing tinnitus about 10 years earlier.  In light 
of that relatively recent onset, the examiner opined it was not 
likely the Veteran's tinnitus was related to his active service.  
The Veteran, however, denies that it is what he reported.  He 
asserts he told the examiner he experienced tinnitus on and off 
during his active service, but the "examiner pushed for a date 
that it became very noticeable."  The Veteran notes that he then 
told the examiner it had been noticeably worse over the prior 
eight to ten years, but he specifically denies stating that 
tinnitus started eight to ten years earlier.
 
Tinnitus is diagnosed solely on the basis of the report of the 
claimant, as there is no diagnostic test to confirm it.  Thus, 
the Veteran's report is sufficient to prove his claim, if it is 
found credible.  See 38 U.S.C.A. § 1154(a).  (Emphasis added).  
In light of the fact there is no confirmatory test, the Board 
needs additional input from the examiner to adequately assess the 
Veteran's assertion.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO shall return the claims file 
to the examiner who conducted the January 
2008 audio examination.  Ask the examiner to 
opine whether there is at least a 50-50 
probability that the Veteran could have 
developed tinnitus from in-service noise 
exposure alone.  If it is more likely than 
not that tinnitus is due to postservice noise 
exposure, the examiner must explain why. 
 
If the examiner who conducted the January 
2008 audio examination is no longer 
available, refer the claims file to an 
equally qualified audiologist.  Should the 
substitute examiner advise an opinion cannot 
be render without an examination, the AMC/RO 
shall arrange the examination.  The claims 
file must be provided to the examiner for 
review as part of any examination.
 
The term "at least as likely as not" or a 
"50-50 probability" does not mean "within 
the realm of medical possibility."  Rather, 
it means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.
 
2.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The AMC/RO 
should review the opinion report to ensure 
that it is in complete compliance with the 
directives of this REMAND.  If the report is 
deficient in any manner, the AMC/RO must 
implement corrective procedures at once.
 
3.  Then review the Veteran's claim de novo in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his representative 
a supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 


on his part.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


